(AMERICAN BEACON FUNDS LOGO) PROSPECTUS March 1, 2010 Global Real Estate Fund Y CLASS [CGLIX] INVESTOR CLASS [CGLAX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Summary of Global Real Estate Fund 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 1 Principal Risks 2 Fund Performance 3 Management 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Additional Information About the Fund 6 Additional Information About Investment Policies and Strategies 6 Additional Information About Investments 6 Additional Information About Risks 7 Additional Information About Performance Benchmarks 8 Fund Management 9 The Manager 9 The Sub-Advisor 9 Valuation of Shares 10 About Your Investment 11 Purchase and Redemption of Shares 11 General Policies 17 Frequent Trading and Market Timing 18 Distributions and Taxes 19 Additional Information 20 Distribution of Fund Shares 20 Portfolio Holdings 20 Delivery of Documents 21 Financial Highlights 21 Back Cover 24 i Prospectus American Beacon Global Real Estate FundSM Investment Objective The Fund’s investment objective is high total return through a combination of current income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Share classes Y Class Investor Redemption fee (as a percentage of amount redeemed; applies to the proceeds of shares redeemed within 90 days of purchase) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes Y Class Investor Management fees 0.55% 0.55% Distribution and/or service (12b-1) fees 0.00% 0.00% Other expenses1 0.72% 1.00% Total annual fund operating expenses 1.27% 1.55% Expense Reimbursement/(Recoupment)2 0.00% 0.00% Net Expenses 1.27% 1.55% (1) The Fund's expenses are based on estimated expenses expected to be incurred for the fiscal year ending December 31, 2010. (2) The Manager has contractually agreed to reimburse the Y Class and the Investor Class of the Fund for Other Expenses through February 28, 2011 to the extent that Total Annual Fund Operating Expenses exceed 1.35% and 1.55%, respectively.The contractual expense reimbursement can be changed by approval of a majority of the Fund’s Board of Trustees.In addition, the Manager may decide voluntarily to reduce additional fees or reimburse the Fund for other expenses.The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a) occurs within three years after the Manager’s own reduction or reimbursement and (b) does not cause the Total Annual Fund Operating Expenses of the Y Class and Investor Class of the Fund to exceed 1.35% and 1.55%, respectively. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years Y Class $129 $403 Investor $158 $490 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus borrowings for investment purposes, if any) in equity and equity related securities issued by real estate and real estate-related companies.The Fund considers a company to be a real estate or real estate-related company if at least 50% of its assets, gross income Prospectus 1 Summary or net profits are attributable to ownership, construction, development, management, sale or financing of residential, commercial or industrial real estate.Such companies include real estate investment trusts (“REITs”) and real estate operating companies (“REOCs”). The securities in which the Fund invests will principally include common stock, preferred stock, and convertible debt issued by real estate and real estate-related companies located primarily in North America, Europe, and the Asia Pacific region. It is anticipated that the Fund will focus on equity securities traded on major exchanges in the following sub-regions: United States, Canada, United Kingdom, Continental Europe, Japan, Hong Kong, Singapore, and Australia/New Zealand. The number of sub-regions may be expanded in the future. Under normal market conditions, the Fund will invest significantly (at least 40%, unless market conditions are not deemed favorable by the investment adviser, in which case the Fund would invest at least 30%) in equity securities issued by real estate and real estate-related companies organized or located outside the United States.The Fund will allocate its assets among no less than three different countries. The Fund may invest up to 15% of its total assets in equity securities that are traded on the major stock exchanges located in emerging markets. The Fund may invest in securities of small-, mid- and large-sized real estate or real estate-related companies. The Fund seeks to limit risk through various controls, such as diversifying the portfolio property types and geographic areas as well as by limiting the size of any one holding. The Fund will limit the maximum holding of the issued capital of any individual company to no more than 10% of the Fund’s assets. The Manager may allocate the assets of the Fund among different sub-advisors.The Fund’s assets are currently allocated to one investment sub-advisor. The Fund’s portfolio is constructed with return and risk characteristics similar to the FTSE EPRA/NAREIT Developed Index (“Index”). The Index is designed to track the performance of listed real estate companies and REITs worldwide. The Sub-Advisor uses fundamental real estate analysis and quantitative securities analysis to select investments in REITs, REOCs and other real estate and real estate-related companies that the Sub-Advisor believes are attractively valued relative to comparable real estate and real estate-related companies.The Sub-Advisor will seek to identify real estate and real estate-related securities that are deemed to be under-valued relative to other permissible investment opportunities.The Sub-Advisor utilizes its proprietary global allocation model, the Sub-Regional Ranking Matrix, along with its proprietary global valuation model, VISTA, to seek to determine those global sub-regions, countries and companies that the Sub-Advisor believes offer stronger relative risk-adjusted returns over the medium term. Principal Risks Market Risk.Since this Fund invests most of its assets in stocks, it is subject to stock market risk. Market risk involves the possibility that the value of the Fund’s investments in stocks of a particular country will decline due to drops in that country’s stock market. In general, the value of the Fund will move in the same direction as the international stock markets in which it invests, which will vary from day to day in response to the activities of individual companies, as well as general market, regulatory, political and economic conditions of that country. Foreign Investing Risk.Overseas investing carries potential risks not associated with domestic investments. Such risks include, but are not limited to: (1)currency exchange rate fluctuations, (2)political and financial instability, (3)less liquidity and greater volatility of foreign investments, (4)lack of uniform accounting, auditing and financial reporting standards, (5)less government regulation and supervision of foreign stock exchanges, brokers and listed companies, (6)increased price volatility, (7) the possibility of expropriation or confiscatory taxation, limitations on the removal of cash assets, and difficulty in obtaining or enforcing court judgments, and (8)delays in transaction settlement in some foreign markets. Emerging Markets Risk.Numerous emerging market countries have experienced serious, and frequently continuing, economic and political problems.Emerging market countries have experienced substantial rates of inflation and, in some cases, related currency devaluations.Stock markets in many emerging market countries generally are relatively small and present risks associated with political or social instability and diplomatic developments, low liquidity, high trading costs, restrictions imposed under emergency conditions, and the limited ability to invest in listed companies and, importantly, withdraw assets from them. Risks of Concentrating in the Real Estate Industry.Adverse economic, business or political developments affecting real estate could have a major effect on the value of the Fund’s investments.Investing in securities issued by real estate and real estate-related companies may subject the Fund to risks associated with the direct ownership of real estate.Changes in interest rates, debt leverage ratios, debt maturity schedules, and the availability of credit to real estate companies may also affect the value of the Fund’s investment in real estate securities.Real estate securities are dependent upon Prospectus 2 Summary specialized management skills at the operating company level, have limited diversification and are, therefore, subject to risks inherent in operating and financing a limited number of properties.Real estate securities are also subject to heavy cash flow dependency and defaults by borrowers.The real estate industry tends to be cyclical.Such cycles may adversely affect the value of the Fund’s portfolio.The Fund will indirectly bear a proportionate share of a REIT’s ongoing operating fees and expense.In addition, U.S.-qualified REITs are subject to the possibility of failing to a) qualify for tax-free pass-through of income under the Internal Revenue Code (“IRC”) and b) maintain exemption eligibility from the investment company registration requirements. Small and Medium Capitalization Companies Risk.Investing in the securities of small and medium capitalization companies involves greater risk and the possibility of greater price volatility than investing in larger capitalization and more established companies, since small and medium-sized companies may have limited operating history, product lines, and financial resources, the securities of these companies may lack sufficient market liquidity, and they can be particularly sensitive to expected changes in interest rates, borrowing costs and earnings. Market Timing Risk.Because the Fund invests in foreign securities, it is particularly subject to the risk of market timing activities. The Fund generally prices foreign securities using their closing prices from the foreign markets in which they trade, typically prior to the Fund’s determination of its net asset value. These prices may be affected by events that occur after the close of a foreign market but before the Fund prices its shares. In such instances, the Fund may fair value foreign securities. However, some investors may engage in frequent short-term trading in the Fund to take advantage of any price differentials that may be reflected in the net asset value of the Fund’s shares.
